DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Throughout, reference is made to “1-fluoroethyl methyl carbonate” however, as discussed below, Formula 1 in the disclosure corresponds to methyl 2,2,2-trifluoroethyl carbonate or FEMC or methyl trifluoroethyl carbonate.
In [0017] and [0036] the specification recites “content of Ni in the positive electrode maybe 60 wt% or more” and “an NCM-based positive electrode active material containing 60 wt% or more of Ni”. However, in [0048] reference to NCM622 is made, where “622” refers to 60 mol% Ni, 20 mol% Co and 20 mol% Mn. As discussed below, wt% of Ni is being interpreted as mol%.
Appropriate correction is required.

Information Disclosure Statement
Examiner reminds applicant they have a duty to disclose to the U.S. Patent and Trademark Office all material information they are aware of regardless of the source of or how they become aware of the information. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose."). Materiality controls whether information must be disclosed to the Office, not the circumstances under which or the source from which the information is obtained. If material, the information must be disclosed to the Office. The duty to disclose material information extends to information such individuals are aware of prior to or at the time of filing the application or become aware of during the prosecution thereof. Several of the references used in this action were authored by co-inventors of this application. See MPEP 2001.06.
In this case, Lee, Yu-Mi, et al. "Interfacial origin of performance improvement and fade for 4.6 V LiNi0.5Co0.2Mn0.3O2 battery cathodes." The journal of physical chemistry C, 118.20 (2014): 10631-10639, anticipates the claims and also lists at least one inventor as co-author, and hence, is pertinent to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “1-fluoroethyl methyl carbonate (FEMC)” in lines 6 and lines 3-4, respectively, which has the structure

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

whereas Formula 1 corresponds to methyl 2,2,2-trifluoroethyl carbonate (FEMC), which renders the claims indefinite:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Does applicant intend the additive to be 1-fluoroethyl methyl carbonate or methyl 2,2,2-trifluoroethyl carbonate, which corresponds to Formula 1? In order to advance prosecution, the examiner is interpreting the limitation “1-fluoromethyl ethyl carbonate (FEMC)” in claims 1 and 7 and all dependent claims to be claimed Formula 1, methyl 2,2,2-trifluoroethyl carbonate (FEMC).

	Claims 9 and 12 recite the limitations “wherein a content of Ni in the positive electrode is 60 wt% or more” and “wherein the NCM-based positive electrode active material comprises 60 wt% or more of Ni”, respectively, which render the claims indefinite. Does applicant intend this to be based on the total weight of the cathode, based on the weight of Ni, Co and Mn in the cathode, or something else? In order to advance prosecution and following the interpretation given above based on applicant’s specification, the above limitations of claim 9 and 12 are being interpreted as “wherein a content of Ni in the positive electrode is 60 mol% or more based on the Ni, Co and Mn content” and “wherein the NCM-based positive electrode active material comprises 60 mol% or more of Ni, based on the Ni, Co and Mn content”, following applicant’s similar language in the limitations of claims 2, 4, and 17 where the % is based on the feature of concern.

	Claim 16 recites the limitation “wherein the high-voltage additive comprises 1-fluoromethyl ethyl carbonate (FEMC)” in lines 1-2 which renders the claim indefinite. Claim 16 depends on claim 10, where the functional additive is expressed by Formula 1, corresponding to methyl 2,2,2-trifluoroethyl carbonate or FEMC or methyl trifluoroethyl carbonate, the examiner is interpreting the limitation “1-fluoromethyl ethyl carbonate (FEMC)” in claim 16 to be, following Formula 1 in claim 10, methyl 2,2,2-trifluoroethyl carbonate.
	Claims 2-6 and 8 are rejected as being dependent on rejected claims as set forth above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 has the limitation "The lithium secondary battery according to claim 10, wherein the high-voltage additive comprises 1-fluoroethyl methyl carbonate (FEMC)" whereas claim 10 already requires the claimed additive (see 112(b) rejection above), hence claim 16 does not appear to further limit claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-11, 13-14, 16, and 18-120 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee, Yu-Mi, et al. "Interfacial origin of performance improvement and fade for 4.6 V LiNi0.5Co0.2Mn0.3O2 battery cathodes." The journal of physical chemistry C 118.20 (2014): 10631-10639 (hereafter referred to as Lee).

Regarding claims 1 and 7, Lee discloses an electrolytic solution for lithium secondary batteries and a lithium secondary battery (pp. 10631-10638, Eqns. 1-7, Figs. 1-6, Table 1) comprising an electrolytic solution (p. 10632, 5 wt % FEMC, 5 wt % FEMC together with 3 wt % VC), 
the electrolytic solution comprising (p. 10632):
a lithium salt (LiPF6), 
a solvent (ethylene carbonate (EC):ethylmethyl carbonate (EMC)), 
and a functional additive that comprises a high-voltage additive (FEMC for the 4.6 V operation of the LiNi0.5Co0.2Mn0.3O2 cathode),
wherein the high-voltage additive comprises methyl trifluoroethyl carbonate, expressed by claimed [Formula 1] (5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC).
The examiner notes that one of ordinary skill in the art would understand a battery which cycles, or is rechargeable, is a secondary battery.

Regarding claim 3 and 4, Lee further teaches wherein the functional additive further comprises a negative electrode film additive (p. 10637, SEI-forming agent for graphite anode)
and wherein the negative electrode film additive comprises vinylene carbonate (VC) (pp. 10632 and 10637, vinylene carbonate (VC)),
wherein the high-voltage additive accounts for 3 wt % based on a weight of the electrolytic solution. (p. 10632, 3 wt % vinylene carbonate (VC)), which falls within the claimed range of 1 to 3 wt %.

Regarding claim 5, Lee additionally discloses the electrolytic solution according to claim 1, wherein the lithium salt is LiPF6 (p. 10632, LiPF6). Examiner notes that this claim includes optional language.

Regarding claim 6, Lee also teaches wherein the solvent consists of a carbonate-based solvent (p. 10632, ethylene carbonate (EC):ethylmethyl carbonate (EMC)). Examiner notes that this claim includes optional language.

Regarding claim 8, Lee further discloses a positive electrode comprising a positive electrode active material selected from the group consisting of Ni, Co, and Mn (pp. 10632 and 10633, LiNi0.5Co0.2Mn0.3O2 active material,  Figs. 2-4, Table 1),
 a negative electrode comprising one negative electrode active materials selected from among carbon (C)-based negative electrode active materials (pp. 10632 and 10637-10638, graphite anode),
 and a separator interposed between the positive electrode and the negative electrode. One of ordinary skill in the art before the effective filing date of the claimed invention understands a battery such as a coin full-cell (p. 10632) comprises a cathode, an anode and a separator interposed between them so as to prevent a short circuit and allow the battery to function properly and would find it obvious to include a separator interposed between the positive electrode and the negative electrode to prevent battery malfunction and improve operability.

Regarding claim 10, Lee discloses a lithium secondary battery (pp. 10631-10638, Eqns. 1-7, Figs. 1-6, Table 1) comprising: 
a battery housing (p. 10632, coin full-cells), examiner notes that Lee discusses disassembling the cells and one of ordinary skill in the art before the effective filing date of the claimed invention would understand the cell to be contained in a housing,
a positive electrode having a portion within the battery housing (p. 10632, inner surface of coin cell housing and LiNi0.5Mn0.3Co0.2O2 cathode),
a negative electrode having a portion within the battery housing (p. 10632, inner surface of coin cell housing and graphite anode),  
a separator interposed between the positive electrode and the negative electrode, one of ordinary skill in the art before the effective filing date of the claimed invention understands a battery such as a 2016 coin half-cells used by Lee (p. 10632) comprises a cathode, an anode and a separator interposed between them so as to prevent a short circuit and allow the battery to function properly and would find it obvious to include a separator interposed between the positive electrode and the negative electrode to prevent battery malfunction and improve operability.
and an electrolytic solution within the battery housing (p. 10632),
wherein the electrolytic solution comprises lithium salt (LiPF6), 
a solvent (ethylene carbonate (EC):ethylmethyl carbonate (EMC)), 
and a functional additive, the functional additive comprising a high-voltage additive expressed by [Formula 1] (5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC). 

Regarding claim 11, modified Lee discloses all of the limitations of claim 10 as set forth above, additionally Lee teaches wherein the positive electrode includes an NCM-based positive electrode active material comprising Ni, Co, and Mn (p. 10632, LiNi0.5Mn0.3Co0.2O2 cathode).

Regarding claim 13, modified Lee teaches all of the limitations of claim 10 as set forth above, and further discloses 
wherein the negative electrode comprises one negative electrode active materials, wherein the negative electrode active materials are carbon-based negative electrode active materials (pp. 10632 and 10637-10638, graphite anode). The examiner notes this claim includes optional language.

Regarding claim 14, modified Lee discloses all of the limitations of claim 13 as set forth above. Lee also teaches wherein the carbon-based negative electrode active materials include at least one of artificial graphite or natural graphite (pp. 10632 and 10637-10638, graphite anode). The examiner notes this claim includes optional language.

Regarding claim 16, modified Lee teaches all of the limitations of claim 10 as set forth above, and additionally discloses wherein the high-voltage additive comprises methyl trifluoroethyl carbonate (FEMC) (5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC).

Regarding claim 18, modified Lee teaches all of the limitations of claim 17 as set forth above and further discloses wherein the negative electrode film additive comprises vinylene carbonate (VC) (pp. 10632 and 10637, vinylene carbonate (VC)).

Regarding claim 19, modified Lee discloses all of the limitations of claim 10 as set forth above, additionally teaching wherein the lithium salt is LiPF6 (p. 10632, LiPF6). Examiner notes that this claim includes optional language.

Regarding claim 20, modified Lee teaches all of the limitations of claim 10 as set forth above,  and also discloses wherein the solvent consists of a carbonate-based solvent (p. 10632, ethylene carbonate (EC):ethylmethyl carbonate (EMC)). Examiner notes that this claim includes optional language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (see above for full reference).

Regarding claim 2, Lee teaches all of the limitations of claim 1 as set forth above and further discloses wherein the high-voltage additive accounts for 5 wt % based on a weight of the electrolytic solution (p.10632, 5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC). While Lee does not disclose wherein the high-voltage additive accounts for 1 to 3 wt % based on a weight of the electrolytic solution, differences in concentration will not support the patentability of subject matter encompassed by the prior art. See MPEP §2144.05. Lee shows in Fig. 1a-f the performance of the cell with and without the high-voltage additive, demonstrating the benefit of including the high-voltage additive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have discovered the optimum ranges of 1 to 3 wt % based on a weight of the electrolytic solution through routine experimentation and having a reasonable expectation of success based on the showing of a battery cell improved operation when the high-voltage additive accounts for 5 wt % based on a weight of the electrolytic solution and particularly wherein the high-voltage additive accounts for 1 to 3 wt % based on a weight of the electrolytic solution.

Regarding claim 17, modified Lee discloses all of the limitations of claim 10 as set forth above, and further teaches wherein the high-voltage additive accounts for 5 wt % based on a weight of the electrolytic solution (p.10632, 5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC).
While Lee does not teach discloses wherein the high-voltage additive accounts for 1 to 3 wt % based on a weight of the electrolytic solution, differences in concentration will not support the patentability of subject matter encompassed by the prior art. See MPEP §2144.05. Lee shows in Fig. 1a-f the performance of the cell with and without the high-voltage additive, demonstrating the benefit of including the high-voltage additive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have discovered the optimum ranges of 1 to 3 wt % based on a weight of the electrolytic solution through routine experimentation and having a reasonable expectation of success based on the showing of a battery cell improved operation when the high-voltage additive accounts for 5 wt % based on a weight of the electrolytic solution and particularly wherein the high-voltage additive accounts for 1 to 3 wt % based on a weight of the electrolytic solution, see MPEP §2144.05,
wherein the high-voltage additive accounts for 3 wt % based on a weight of the electrolytic solution. (p. 10632, 3 wt % vinylene carbonate (VC)), which falls within the claimed range of 1 to 3 wt %.

Claim(s) 9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (see above for full reference) in view of Kang, Joonsup, et al. "Improved rate capability of highly loaded carbon fiber-interwoven LiNi0.6Co0.2Mn0.2O2 cathode material for high-power Li-ion batteries." Journal of Alloys and Compounds 657 (2016): 464-471 (hereafter referred to as Kang).

Regarding claim 9, Lee additionally teaches wherein a content of Ni in the positive electrode is 50 mol % (p. 10632, LiNi0.5Co0.2Mn0.3O2 cathode). While Lee additionally teacher wherein the NCM-based positive electrode active material comprises 50 mol% of Ni (p. 10634, LiNi0.5Co0.2Mn0.3O2), Lee does not explicitly disclose where the NCM-based positive electrode active material comprises 60 mol% of Ni or more.
Kang teaches a lithium secondary battery (pp. 464-470, Figs. 1-6) comprising 
an electrolytic solution (p. 466, electrolyte of LiPF6/EC:EMC), 
the electrolytic solution comprising lithium salt (p. 466, LiPF6), 
a solvent (p. 466, ethylene carbonate (EC):ethylmethyl carbonate (EMC)), 
and a functional additive (p. 465, high-voltage electrolyte additive), 
wherein the functional additive comprises a high-voltage additive, and wherein the high-voltage additive comprises methyl trifluoroethyl carbonate, expressed by [Formula 1] (p. 465, methyl (2,2,2-trifluoroethyl) carbonate),
a positive electrode comprising a positive electrode active material selected from the group consisting of Ni, Co, and Mn (p. 465, Ni-rich NCM cathode materials),
a negative electrode comprising high-rate and -capacity active materials (p. 465).
and a positive electrode wherein a content of Ni in the positive electrode is 60 mol % or more relative to the total moles of nickel, cobalt, and manganese (p. 465, active material of LiNi0.6Co0.2Mn0.2O2 (NCM622)) in order to increase the performance capabilities of the high-powered battery.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Kang with the lithium secondary battery of Lee, increasing the performance capabilities of the high-powered battery.

Regarding claim 12, modified Lee discloses all of the limitations of claim 11 as set forth above.  While Lee additionally teacher wherein the NCM-based positive electrode active material comprises 50 mol% of Ni (p. 10634, LiNi0.5Co0.2Mn0.3O2), Lee does not explicitly disclose where the NCM-based positive electrode active material comprises 60 mol% of Ni or more.
Kang teaches a lithium secondary battery (pp. 464-470, Figs. 1-6) comprising 
an electrolytic solution (p. 466, electrolyte of LiPF6/EC:EMC), 
the electrolytic solution comprising lithium salt (p. 466, LiPF6), 
a solvent (p. 466, ethylene carbonate (EC):ethylmethyl carbonate (EMC)), 
and a functional additive (p. 465, high-voltage electrolyte additive), 
wherein the functional additive comprises a high-voltage additive, and wherein the high-voltage additive comprises methyl trifluoroethyl carbonate, expressed by [Formula 1] (p. 465, methyl (2,2,2-trifluoroethyl) carbonate),
a positive electrode comprising a positive electrode active material selected from the group consisting of Ni, Co, and Mn (p. 465, Ni-rich NCM cathode materials),
a negative electrode comprising high-rate and -capacity active materials (p. 465).
and a positive electrode wherein a content of Ni in the positive electrode is 60 mol % or more relative to the total moles of nickel, cobalt, and manganese (p. 465, active material of LiNi0.6Co0.2Mn0.2O2 (NCM622)) in order to increase the performance capabilities of the high-powered battery.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Kang with the lithium secondary battery of Lee, increasing the performance capabilities of the high-powered battery.

Regarding claim 15, modified Lee teaches all of the limitations of claim 10 as set forth above. Lee does not explicitly discloses wherein the separator comprises a polyolefin-based polymer film, a multilayered film, a microporous film, woven fabric, or non-woven fabric.
As discussed above in claim 12, Kang teaches an analogous lithium secondary battery. Kang additionally discloses wherein the separator comprises a multilayered film (p. 466, Celgard C210) allowing the battery cell to function optimally.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Kang into the lithium secondary battery of modified Lee wherein the separator comprises a multilayered film in order to have an optimally operable battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smart, M. C., et al. "Improved performance of lithium-ion cells with the use of fluorinated carbonate-based electrolytes." Journal of power sources 119 (2003): 359-367 (disclose FEC and FEMC can similarly be used as solvent and additive).
Jo, Hyuntak, et al. "Stabilizing the solid electrolyte interphase layer and cycling performance of silicon–graphite battery anode by using a binary additive of fluorinated carbonates." The Journal of Physical Chemistry C 120.39 (2016): 22466-22475 (discloses wherein DFEMC and FEMC can be equivalently used).
Hu CN104377384A (discloses use of FEMC with NCA electrode).
Shima US20090253048A1 (discloses FEMC and similar additives).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                            
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721